Citation Nr: 0818280	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  03-09 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.

2.  Entitlement to a temporary total rating based on the need 
for post-operative convalescence following surgery for a 
service-connected left eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from May 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied entitlement to service 
connection for a right eye disability and entitlement to a 
temporary total rating based upon convalescence for a left 
eye disability.

In May 2005, the veteran testified before a Veterans Law 
Judge who is no longer employed by the Board.  A transcript 
of the hearing is associated with the claims file.  In 
February 2006, the Board remanded the issues on appeal in 
order for additional development to be conducted, to include 
scheduling the veteran for a VA examination.  All development 
has been completed and the case has been returned to the 
Board.  Regrettably, due to the retirement of the Veterans 
Law Judge who conducted the veteran's hearing, the case must 
be remanded for another hearing.  

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the veteran.

REMAND

In the veteran's March 2003 substantive appeal to the Board, 
VA Form 9, he requested to testify at before a Veterans Law 
Judge (VLJ) at a hearing at the RO.  See 38 C.F.R. § 20.700 
(2007).  In May 2005, the veteran testified via video-
conference before a VLJ who is no longer employed by the 
Board.  In April 2008, the Board sent the veteran a letter 
advising him that the law requires that the VLJ who conducts 
a hearing on appeal must participate in any decision made on 
that appeal.  The RO requested that the veteran indicate 
whether he wished to have another hearing and, in May 2008, 
the veteran responded that he indeed wants another 
videoconference hearing.  

Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the veteran an opportunity for his requested hearing.  
Therefore, a remand is required in this case.  See 
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2007).  

In view of the foregoing, the appeal is REMANDED to the RO 
for the following action:

The veteran should be scheduled for a 
videoconference hearing at the RO, in 
accordance with the procedures set forth at 
38 C.F.R. § 20.700(a), 20.704(a) (2007), as 
per the veteran's request, and as the docket 
permits.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

